Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000890
                                                         01-OCT-2012
                                                         11:48 AM



                        NO. SCWC-11-0000890


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   IN THE INTEREST OF B CHILDREN



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

           (ICA NO. CAAP-10-0000890; FC-S NO. 09-12460)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Petitioner/Appellant Mother’s application for writ of

certiorari filed on August 22, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai'i, October 1, 2012.

Leslie C. Maharaj for
petitioner                      /s/ Mark E. Recktenwald


Jonathan M. Fujiyama and        /s/ Paula A. Nakayama

Mary Anne Magnier for

respondent                      /s/ Simeon R. Acoba, Jr.


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack